119 F.3d 8
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Rigoberto VALDEZ-PAREDES, Defendant-Appellant.
No. 97-10010.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997.**Decided July 18, 1997.

Appeal from the United States District Court for the District of Arizona, No. CR-96-06741-WDB;  William D. Browning, District Judge.
Before:  HUG, Chief Judge, KOZINSKI, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Rigoberto Valdez-Paredes appeals his sentence imposed after his conviction for illegal reentry after deportation in violation of 8 U.S.C. § 1326.  Valdez-Paredes contends that the district court erred by refusing to depart downward more that four levels on the basis that Valdez-Paredes conceded deportability in the plea agreement.


3
We lack jurisdiction over this appeal because in the plea agreement Valdez-Paredes expressly waived his right to appeal any aspect of the conviction or sentence.  Valdez-Paredes has not offered anything to suggest that the express waiver was not made knowingly and voluntarily.  See United States v. Bolinger, 940 F.2d 480, 480 (9th Cir.1991).


4
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3